119 Ga. App. 258 (1969)
167 S.E.2d 236
WORRILL
v.
PITNEY-BOWES, INC. et al.
44241.
Court of Appeals of Georgia.
Argued February 4, 1969.
Decided February 17, 1969.
Rehearing Denied February 28, 1969.
*259 Pauline E. Cousins, for appellant.
Alston, Miller & Gaines, Lloyd T. Whitaker, R. Neal Batson, for appellees.
EBERHARDT, Judge.
The sole question here is whether the defendant in a suit on a contract to recover rents for the rental of personalty, together with interest and attorney's fees as provided therein, may implead as a third party defendant the manufacturer of the equipment and seek recovery from it of the equivalent of all such sums as may be awarded in the main suit to the plaintiff against the defendant on the ground that the manufacturer's representative had made false and misleading statements to defendant (lessee) as to the capacity of the equipment to perform the job for which it was to be leased; that defendant had been induced by these statements to enter into the lease contract and that the equipment had wholly failed to serve his purposes. Held:
Only one who is secondarily liable to the original defendant may be brought in as a third-party defendant, as in cases of indemnity, subrogation, contribution, warranty and the like. Central of Ga. R. Co. v. Lester, 118 Ga. App. 794 (165 SE2d 587). The situation here does not come within that rule, and the refusal of the trial court to implead Pitney-Bowes, Inc. was proper.
Judgment affirmed. Bell, P. J., and Deen, J., concur.